DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
 	Claims 1-3, 5-10, 12-19, and 21-23 as amended are pending, with claims 18 and 19 withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  the sixth line contains an extraneous “a” between “functionalized” and “high density polyethylene”. The sixteenth line has misspelled “functionalized”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
Claims 1-3,5-7, 9, 11-16, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0225517 (“Ohtani”) as evidenced by US 2016/0222220 (“Hoshikawa”).
	As to claims 1 and 2, Ohtani teaches a composition comprising an acid or anhydride modified polyolefin (para. 0045), specifically in aqueous dispersion (see para. 0154). Ohtani teaches that the dispersion of acid modified polyolefin is neutralized with basic substance to a pH of 6 to 10, which overlaps the recited range of 3 to 8 (para. 0086). Ohtani further teaches the polyolefin should have a particle size of 1 micron or less for dispersion stability (para. 0127), which substantially overlaps the recited range of 0.2 to 1.0 microns. Ohtani teaches that the polyolefin is preferably an acid modified polypropylene (para. 0049), but also teaches ethylene polypropylene copolymer  and olefin block copolymers (para. 0052). 
	Ohtani teaches that the sizing composition further comprises an aqueous resin dispersion (D) (para. 0092), specifically containing an epoxy resin. While Ohtani does not explicitly state an epoxy equivalent weight range of particle size range, Ohtani does suggest the use of bisphenol A epoxy W2821R70 (para. 0099), which as evidenced by Hoshikawa, para. 0167, has an equivalent weight of 190 g/eq, and average particle size of 0.5 microns, both of which are within the recited ranges.
	While not exemplified, Ohtani teaches a ratio between the acid modified polymer (further modified with a hydrophilic polymer as AB) and the epoxy resin is from 2:8 to 9:1 (para. 0105), or approximately 20 to 90 wt % of the solids of the composition, which overlaps the recite range of 2 to 30 wt %. Lastly, Ohtani teaches that an anionic surfactant may be used, in an amount of 1 to 70 wt % of the epoxy resin (para. 0101). Given the amount of epoxy resin, it is calculated to provide approximately 0.7 to 56 wt % of anionic surfactant, based on solids, which encompasses the range of 2 to 8 wt %. While Ohtani does not state that the polyolefin dispersion is stabilized by this surfactant, Ohtani teaches the presence of the anionic surfactant, and is thus presumed to serve the recited function.

	Ohtani does not state that the composition is for forming polyolefin dispersion particles dispersed in an epoxy matrix, Ohtani teaches aqueous compositions of polyolefin dispersions and epoxy dispersions, including where the epoxy is in the majority by weight (para. 0105; Table 2, showing compositions having majority of epoxy resin by solid weight). As such, it is presumed that the compositions of Ohtani, especially where the epoxy resin is the larger amount component, would be capable of the recited intended use.
	As such, it would be an obvious modification of the composition of Ohtani, including the use of the recited amount of polyolefin dispersion and the recited pH and particle size, as Ohtani teaches such amounts are suitable for forming a stable dispersion with epoxy resin, further using the recited amount of anionic surfactant, as Ohtani recites such proportions in the composition for stabilizing epoxy resin.
	As to claim 3, Ohtani teaches the acidic group (acid or anhydride) is present in the polyolefin from 0.1 to 10 mass % of the resin, thus solids of the dispersion (para. 0063), from a viewpoint of the dispersibility of the polymer and compatibility with the matrix resin, which encompasses the recited range. As such, the use of polyolefins with the recited amount of functionality is an obvious modification based on dispersibility and compatibility.
	

	As to claim 6, Ohtani, as discussed with respect to claim 1, teaches bisphenol A epoxy, which is a difunctional glycidyl ether of a polyol (bisphenol A).
	As to claim 7, Ohtani teaches the composition includes acid functional polymers, which as taught by Ohtani, para. 0072, is reactive with epoxy, and thus can be considered to be a hardener for epoxy resin.	
	As to claims 9 and 11-16, Ohtani teaches that the polyolefin dispersion is produced by a process including the stripping away of solvents (para. 0157), and teaches forming epoxy resin dispersions without solvent (para. 0183). As such, Ohtani contemplates forming resin compositions of aqueous dispersions substantially without solvent.
	As to claim 21, Ohtani teaches that the acid or anhydride functionalized polyolefin may be polypropylene (para. 0049, paras. 0055-0057), and thus consist of an acid or anhydride functionalized polypropylene. The fact that the polypropylene has further modification does not take it out of the claim, as it is still an acid or anhydride modified polypropylene, whether or not further modified.
	As to claim 23, Ohtani teaches that the polyolefin that is functionalized may be other copolymers, including from ethylene and butene (para. 0050), and which may be maleic anhydride modified (para. 0057), and thus Ohtani contemplates that the modified polyolefin may be anhydride modified ethylene butene (C4) polymer. The fact that the polyolefin has further modification does not take it out of the claim, as it is still an anhydride modified polyolefin, whether or not further modified.


s 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0225517 (“Ohtani”) as evidenced by US 2016/0222220 (“Hoshikawa”) as applied to claim 1, further in view of JP 2002-003657 A (“Iwasaki”).
A machine translation of JP 2002-003657 A was provided with applicant’s IDS dated 18 June 2021.
	As to claim 8, Ohtani teaches the use of anionic surfactants, but is silent as to the recited compounds. However, Iwasaki teaches aqueous dispersions of acid modified polyolefins and epoxy resins, and teaches that suitable surfactants for dispersing such resins include sodium lauryl sulfate (lauryl sulfate alkali metal salt) and sodium polyoxyethylene alkyl ether sulfate (ethoxylated lauryl sulfate alkali metal salt) (para. 0026, 0027). As such, the use of the recited surfactants is an obvious modification, as these compounds are suggested by Iwasaki for preparing dispersions of the recited resins.
As to claim 17, Ohtani teaches that the polyolefin dispersion is produced by a process including the stripping away of solvents (para. 0157), and teaches forming epoxy resin dispersions without solvent (para. 0183). As such, Ohtani contemplates forming resin compositions of aqueous dispersions substantially without solvent.

Allowable Subject Matter
Claim 10 is allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest art, Kamikuri, while teaching a method for producing a mixed dispersion of epoxy and modified .

Response to Arguments
Applicant's arguments filed 22 February 2022 have been fully considered but they are not persuasive. In particular, the Office disagrees with applicant’s interpretation, that the recited polyolefins exclude further modification. The fact that an acid modified polypropylene is further modified with a hydrophilic polymer does not destroy the polypropylene character of the resin.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/KREGG T BROOKS/Primary Examiner, Art Unit 1764